Case: 15-11351      Date Filed: 05/31/2017   Page: 1 of 2


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 15-11351
                            ________________________

                     D.C. Docket No. 5:13-cv-00528-JSM-PRL



MARIE HENRY,
as guardian, parent, next of kin, and
for and on behalf of M.E. Henry-Robinson,
a minor,

                                                    Plaintiff - Appellant,

versus

CITY OF MT. DORA,
a municipal corporation and political
subdivision of the State of Florida,
BRETT LIVINGSTON,
individually and in his official capacity,
L. SEVERANCE,
individually and in her official capacity,

                                                    Defendants - Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (May 31, 2017)
                Case: 15-11351        Date Filed: 05/31/2017       Page: 2 of 2


Before HULL, JULIE CARNES, and BARKSDALE, * Circuit Judges.

PER CURIAM:

       Plaintiff Marie Henry sued the City of Mt. Dora and police officers Brett

Livingston and L. Severance on behalf of her minor daughter pursuant to 42 U.S.C.

§ 1983. Among other things, plaintiff alleged that these officers had arrested her

minor daughter without probable cause in violation of the latter’s constitutional

rights. The officers moved to dismiss these false arrest claims, and the district

court granted the motion. Plaintiff has appealed the district court’s judgment

dismissing these false arrest claims.

       Having heard oral argument and carefully reviewed the record, we find no

reversible error in the district court’s order dismissing plaintiff’s § 1983 false arrest

claims against the above officers. We therefore AFFIRM the district court’s order

of dismissal.




*
  Honorable Rhesa H. Barksdale, United States Circuit Judge for the Fifth Circuit, sitting by
designation.

                                                2